Title: To George Washington from Lafayette, 20 May 1798
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Wittmold-Holstein [Germany] May the 20th 1798

Your Letter december the 5th Under Cover to George Has But lately Reached our Hands, and while Such delays make me more and more Lament the distance which Separates us from You, I Cannot Be easy about the fate of my part of the Correspondance—I Beg Leave, Amidst So Many UnHappy chances, to Hope that Omissions will not Be Laid on My Account and that Repetitions will Be allowed—Indeed, my dear General, the Best way I Have to answer Your affectionate Enquiries is to take a short Review of My past and present Situation.
On our Emerging from the Captivity in which, out of their Superlative Hatred to true liberty and Legal order, the Coalesced Governments Had, as Long as they Could possibly do it, obstinately detained my friends and me, I Became Acquainted with the Revolutionary Events of the 4th September—there were men in the victorious party who Had Greatly influenced my Rescue from the Olmutz-Bastille—But in that part of the Vainquished one which ought to Be distinguished from a few Real Conspirators, I Had friends Entitled to my Gratitude and Esteem—and while it must Be Acknowledged that a foolish plot was Going on, and Had in the Elegant Circles Become fashionable, while it is By the Best patriots, and undeserving victims now freely Confessed that in their Endeavours to fix the Republican System on the liberal Basis of Liberty and justice they ought to Have Better Expressed their dissentiment from the plotters, and Avoided Reducing the Executive Leaders to a necessity of Self defense, yet in the tyrannical measures of the 18th fructidor and obvious Consequences

there was a perfect incompatibility with the principles and the Sentiments of the man who Had Embraced the American Cause, Headed the french Revolution of 1789, and Opposed the AntiConstitutional Violences of 1792—I therefore Confined Myself to Acknowledgements of the Exertions whereby we Had Been Conquered out of the Coalitionary fangs, and to Every Act Becoming a french Citizen in foreign Countries—But I determined to Embark for America with My family as Soon as my wife’s Health Could permit it—and Now that, after Having So Long waited for Her, I find she Cannot for this year Bear the Voyage I Shall Send Her to france with Her daughters and Son in law while in the middle of july George and Myself Set out for the United States, unless my uneasiness for Her weak and precarious state of Health should force me to expect her Before we Embark. in the mean while, altho’ I Have very frankly Spoken of the fructidorian transactions, and Given to the estimable objects of the proscription Every mark of Respect in my power, I Cannot Say that I Have personally to Complain of the Actual Directors—no further at Least than that they wish for my temporary absence—So Long Say their friends to mine, as Arbitrary measures are Reckoned Necessary, which By me are in no Case allowed, and which I am known in Every Case to oppose—it is true that once a foolish Calumny Has, Say they, inadvertantly, Escaped their pen, and they are far from showing themselves friendly to my popularity in france—But upon the whole there is nothing Hostile in their manner to Speak of or to Act By me—My principles and Conduct are alwais By them and their friends in Conversation mentioned with Regard—My Suitable Return to france is Not Even questionned—and while a delay of that Return Agrees So well with them that they Seem jealous of Every thing which tends to promote it, I am By their Representatives Abroad treated not only as a fellow Citizen But as one to whom particular Attentions are to Be paid—this situation I am very well pleased with—I Cannot Aprove or abet despotic measures of Any kind—nor Can I Recede from the fundamental principles of liberty which in this European Revolution I was the first to proclaim—Now that the directory is affraid of the very jacobins who Had Supported the fructidorian Coup de main, the jacobins are very likely to be in their turn fructidorited—when a System more Congenial to the pure and liberal ideas of liberty will prevail in the Commonwealth I do not pretend to determine—But I am

Sure that at Such a time it Shall Be proper for me to Revise france, and to Revise it Sooner I Cannot By Any means wish—You See, my dear General, that no duty at this moment interferes and that Every Sentiment Conspirs in the Actual plan, and the ardent desire I Have to Be with you in the Month of September when I Hope to Be able on the 19th to Celebrate at Mount Vernon the Anniversary of My Restoration to Liberty and Life.
But there is a Circumstance which from Every public motives and private feelings makes me more UnHappy than I can find words to Express the Anxiety of My Mind—I mean the deplorable disputes Between the United States and france—I See that instead of Subsiding, as I Had Expected it would Be the Case, they Appear to Be worse than Ever—Let us Hope at Least that My Heart will not Be Rent with the dismal News of a declared war Between the two Nations—But there is Already too much of it. How I Lament that My present Situation puts it out of My power to Become the Useful instrument of an Honourable Reconciliation—I Have However Said and writen to france the little that now depends on me—And on this only point I never Have Received Significant Answers—You know on what Grounds, and with what Sentiments I Have in former times Emploied myself Between two Countries to Both of which I was Bound By the ties of patriotic duty and Affection—But in the present Circumstances I Have Nothing to Meddle with, But ⟨Some⟩ private Endeavours to Soften, Expostulate, and Convert, to Complain, and to Blame, and to those inefficacious Solaces of my Anxiety I join my incessant and fervent wishes for Such a Conclusion as may perfectly suit the interest of Both Countries and their most delicate feelings of National Honour. I am Sure, my dear General, that your powerful influence will be Emploied in Removing the obstacles that are found on your Side of the Atlantic, and that you will, in the Name of the Universal Respect that is so justly paid to you, and of Remembrances which recall the Happy times of union Among the American patriots, that you will, says I, Recommend to the Leading States men in Both parties not to Let political or personal piques Encrease the difficulties, already too Great, to fill up the Breach and Bring about a Reconciliation.
To the Confidential Communication of my personal Situation and to the very Unequate Expression of my feelings on the deplorable Misunderstanding which Could not But Rent my own Heart, I Beg Leave to add a short notice Respecting the whole family—

We Have spent the winter in Holstein, on danish territory, in a Hired Country Seat about Sixty English miles from Hamburgh—My friend Latour Maubourg and His family were with us—we had visits from france and other Countries—there Arrived, as you Have in time known it, our Son George with His Companion—But, after Having Received the friends who during So long a Captivity Had Been Entitled to our Gratitude, and Could Come to this distant place, we Have thought it Better to inHabit the Country Seat of our Aunt Madame de Tessé who Has purchased a few years Ago a Valuable and pleasing estate in Holstein where She Resides with my wife’s Sister. Here My eldest daughter Anastasie was Married to Charles Maubourg my friends’ Youngest Brother. I am Highly pleased with George whose Heart and Head will, I hope, Render Him worthy of the paternal protection you Have so affectionately Given to Him, the Sense of which is More warmly felt, more deeply Engraved in our Hearts than words Can Express it.
My wife, my daughters, my Son in law Beg the tender Homage of their Affection, Gratitude and Respect to Be presented to you, my dear General, and to Mrs Washington—I Hope she will with Her Usual friendship to me accept my most affectionate Respects—I beg also you will present them to Miss Eleanor with whom I will be inexpressedly Happy to renew my old Acquaintance—my compliments wait on Her Brother—Receive you all the fervent wishes, the Grateful Sentiments, the everlasting Attachment that Bind Every one of us to You—Adieu, my dear and Beloved General, you know How Happy I am to have so Good a Right to Call myself Your Respectful, filial, and obliged friend

Lafayette

